Case 1:20-cr-00094-TSK-MJA Document 32 Filed 08/16/21 Page 1 of 5 PageID #: 59



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                          Crim. Action No.: 1:20CR94
                                                                 (Judge Kleeh)

STEVEN LOCKHART,

                       Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 30],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On       July    28,        2021,   the     Defendant,       Steven        Lockhart

(“Lockhart”),          appeared      before     United   States     Magistrate      Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to   Count      One    of    the    Indictment,    charging     him       with   Attempted

Coercion and Enticement of a Minor, in violation of Title 18,

United States Code, Section 2422(b).                     Lockhart stated that he

understood       that       the    magistrate    judge   is   not     a    United   States

District Judge, and Lockhart consented to pleading before the

magistrate judge.             This Court referred Lockhart’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making      a   finding       as    to   whether   the   plea     was     knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 1:20-cr-00094-TSK-MJA Document 32 Filed 08/16/21 Page 2 of 5 PageID #: 60



USA v. LOCKHART                                                      1:20-CR-94
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 30],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Lockhart’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis    for   the   plea   existed,   the    magistrate    judge   found   that

Lockhart was competent to enter a plea, that the plea was freely

and voluntarily given, that Lockhart was aware of the nature of

the charges against him and the consequences of his plea, and that

a factual basis existed for the tendered plea.                 The magistrate

judge issued a Report and Recommendation Concerning Plea of Guilty

in Felony Case (“R&R”) [Dkt. No. 30] finding a factual basis for

the plea and recommending that this Court accept Lockhart’s plea

of guilty to Count One of the Indictment.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.            [Dkt. No. 18].

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.          He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Lockhart nor the

Government filed objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 30], provisionally ACCEPTS Lockhart’s guilty plea, and

                                       2
Case 1:20-cr-00094-TSK-MJA Document 32 Filed 08/16/21 Page 3 of 5 PageID #: 61



USA v. LOCKHART                                                    1:20-CR-94
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 30],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The   Probation   Officer     shall   undertake   a   presentence

investigation of Lockhart, and prepare a presentence investigation

report for the Court;

      2.    The Government and Lockhart shall each provide their

narrative descriptions of the offense to the Probation Officer by

August 26, 2021;

      3.     The presentence investigation report shall be disclosed

to Lockhart, his counsel, and the Government on or before October

25, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.     Counsel may file written objections to the presentence

investigation report on or before November 8, 2021;

                                      3
Case 1:20-cr-00094-TSK-MJA Document 32 Filed 08/16/21 Page 4 of 5 PageID #: 62



USA v. LOCKHART                                                   1:20-CR-94
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 30],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

November 22, 2021; and

      6.     Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

December 2, 2021.

      The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

      The Court will conduct the Sentencing Hearing for Lockhart on

December 16, 2021, at 1:00 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 1:20-cr-00094-TSK-MJA Document 32 Filed 08/16/21 Page 5 of 5 PageID #: 63



USA v. LOCKHART                                                   1:20-CR-94
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 30],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: August 16, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
